 Case 1:19-cv-00171-PLM-RSK ECF No. 10 filed 05/22/19 PageID.37 Page 1 of 9




                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN


DOUGLAS FOLAND,                                      CASE NO.:   19-cv-171
         Plaintiff,
v.

CLEAResult Consulting, Inc.                          PLAINTIFF DEMANDS A JURY
           Defendant.


Collin H. Nyeholt (P74132)
LAW OFFICES OF
CASEY D. CONKLIN, PLC
4084 Okemos Road, Ste B
Okemos, MI 48864
(517) 522-2550
collin@caseydconklin.com
______________________________________________________________________________


                                  AMENDED COMPLAINT

______________________________________________________________________________

PLAINTIFF, pursuant to Fed.R.Civ.Pr. Fed.R.Civ.Pr. 15(a)(1)(B), hereby AMENDS his Complaint

as follows.



                                JURISDICTION AND VENUE

1.    Plaintiff DOUGLAS FOLAND is a permanent resident of the City of Perry, Michigan

which is within the jurisdictional bounds of the Western District of Michigan. His principal

place of employment, at the time of the events described in this Complaint, was at a facility

owned and operated by Defendant in the City of East Lansing, MI which is also within the

jurisdictional bounds of the Western District.


                                                 1
     Case 1:19-cv-00171-PLM-RSK ECF No. 10 filed 05/22/19 PageID.38 Page 2 of 9



2.      Defendant CLEAResult Consulting, Inc. is a for-profit corporation organized under the

laws of Texas that maintains a permanent business location and physical presence in East

Lansing, Michigan. The events giving rise to this Complaint occurred substantially in this

business location.

3.      This claim stems from Defendant’s actions towards Plaintiff during the course of his

employment that occurred in East Lansing, MI.

4.      The Court may exercise general in personem jurisdiction over the Defendants by reason of

their permanent business presence within the Western District. In the alternative, the Court may

exercise specific jurisdiction over the dispute because the transaction or occurrence giving rise

thereto resulted from Defendants’ business activities within, and directed towards, the Western

District of Michigan.

5.      This is a claim for violation of the Americans with Disabilities Act of 1990, 42 USC §

12101 et seq, as amended by the ADA Amendments Act of 2008, Pub L No 110-325, 122 Stat

3553 (2008).

6.      The Court may exercise subject matter jurisdiction over the claims stemming from federal

law pursuant to 28 USC § 1331.

7.      Venue is properly laid in this forum pursuant to 28 USC §§ 1331(b)(1) and (b)(2).



                                    COMMON ALLEGATIONS

8.      Plaintiff repeats and re-alleges the factual statements and legal conclusions contained in the

previous numbered paragraphs as if fully restated herein.

9.      Plaintiff Douglas Foland was employed by Defendant CLEAResult for thepast 8 ½ years. His last

title with the organization was Senior Marketing Outreach Specialist.




                                                    2
 Case 1:19-cv-00171-PLM-RSK ECF No. 10 filed 05/22/19 PageID.39 Page 3 of 9



10.   Plaintiff’s direct supervisor, at the time of the 2016 incident described in this Complaint was Tony

Walker. As of the 2018 incident, his manager was Brad Warrenburg.

11.   Plaintiff had an exemplary work history with Defendant and performed admirably as a highly

valued, widely recognized building science expert.

12.   In April of 2016 Defendant was part of an annual C&I Energy Conference that occurred at

Firekeepers Casino in Battle Creek, Michigan.

13.   On April 5, 2016 Mr. Foland arrived at the casino to help set up for the conference. After

completing his work duties, he attended the casino that evening with a personal friend. While attending

the casino, he and the friend ran into several other CLEAResult staff members: Paul Johns, Amanda

Pawloski, Cindy Schweitzer, and Sean Williams.

14.   The exchange between Plaintiff and the CLEAResult staff was unremarkable.                Plaintiff had

consumed only a single drink and was not drunk to excess. He did not say or do anything unprofessional,

unlawful, or out of the ordinary for professional persons involved in an evening entertainment during a

business conference.

15.   The next morning, April 6, 2016, Tony Walker confronted Plaintiff about the interaction with the

other CLEAResult staff members the night before. Walker had not been present himself, but he informed

Plaintiff that “Amanda [Ms. Pawloski] said you were acting drunk and talking about weed” or words to

that effect. He also made the comment that Cindey Schweitzer had said something to the effect that “any

employee whose actions threaten our relationship with the utilities will face immediate termination” or

words substantially to that effect. Mr. Foland was not drunk, had not been talking about marijuana, and

was not engaged in any behavior at Firekeepers that would threaten CLEARestuls’ interests. He told Mr.

Walker just that. Walker responded that he would “take this up with Tim Mahler” the Vice President of

CLEAResult, or words to that effect.

16.   It should be noted that later, on March 15, 2018 Mr. Foland voluntarily underwent a hair follicle

test at a certified facility. Such tests are impossible to cheat and go back up to 90 days. Mr. Foland tested

negative for any illegal drugs.

                                                     3
 Case 1:19-cv-00171-PLM-RSK ECF No. 10 filed 05/22/19 PageID.40 Page 4 of 9



17.   Mr. Walker, upon information and belief, formed the misperception that Plaintiff suffered from

alcoholism as a result of this exchange. He began mistreating him in the workplace and subjecting him to

heightened and unreasonable scrutiny as a result.

18.   On April 11, 2016 Plaintiff went and visited Paul Johns in his office at CLEAResult where he

discussed the April 5, 2016 interaction for 20 minutes. Upon information and belief, Mr. Johns did not

note any misconduct in Mr. Foland’s employment file as a result.

19.   Despite the utter absence of any showing of misconduct, Mr. Walker persisted to bother Mr. Foland

because of his ill conceived belief that he suffered from alcoholism, as a result of the rumors he had heard

from Pawloski.

20.   Walker’s harassment came to a head some time later when he accused Plaintiff, during a conference

call with their mutual supervisor Brad Warrenburg, of “drinking at lunch time” and “using the company

credit card to pay for it.” Walker made the statement that he had “seen lots of Bud Lights and meatballs”

on the credit card reports. This accusation was purely and utterly false, and without any basis in fact. It

was born utterly from Mr. Walker’s animus towards Plaintiff, based on his belief that he suffered from

alcoholism.

21.   On February 1, 2018 Plaintiff complained to Defendant’s Human Resources Representative, Julie

Anderson, about Mr. Walker’s inappropriate, and unfounded accusations that he had been using the

company credit card to purchase alcohol. Anderson told him that it was “wholly illogical” of Mr. Walker

to accuse Plaintiff of purchasing alcohol on the company credit card. The result of the conversation was

that, in light of Plaintiff’s concerns regarding false allegations of improperly using the company card to

buy alcohol, Defendant’s HR agreed to allow Plaintiff to audit his credit card purchases to determine if he

had in fact been misusing the card and present the results of same.

22.   Mr. Foland expressed to HR, during this meeting, that he believed Mr. Walker’s false allegations of

impropriety towards him were based on his mistaken belief that he suffered from alcoholism. He also

requested, both verbally and in writing, that she note his complaint in this respect in his employee file.



                                                      4
  Case 1:19-cv-00171-PLM-RSK ECF No. 10 filed 05/22/19 PageID.41 Page 5 of 9



23.   CLEAResult’s company policies allow employees to purchase a limited number of alcoholic

beverages at any work-related meal for which the company card is used. The audit confirmed that

Plaintiff’s purchases of alcoholic beverages conformed with CLEARestult’s policies.

24.   On February 5, 2018 Plaintiff met with his supervisor, Brad Warrenburg, and Program Portfolio

Manager Amanda Pawloski via Skype with HR Representative Julie Anderson.                  The topic of the

conversations was the results of the meal audit. Conspicuously absent from this conversation was Mr.

Walker. Those present affirmed HR’s finding that Plaintiff had not violated the meal policy with

unauthorized purchase of alcoholic beverages and, thus, Mr. Walker’s allegation was false.

25.   Plaintiff discussed the mistreatment and hyperscrutiny he had received from Walker, expressed his

belief that he was being falsely accused of misconduct based on his mistaken belief that he was an

alcoholic, and requested that it stop.

26.   On February 9, 2018 Plaintiff’s employment with CLEAResult was terminated.

27.   Shortly after, in a pure act of vindictiveness, Tony Walker and Brad Warrenburg filed for personal

protection orders against Mr. Foland in the Genesee County and Ingham County Circuit Courts. In his

application for the PPO, Mr. Walker stated that he believed Mr. Foland to be under the influence of

“alcohol and weed.” Mr. Walker had not seen Mr. Foland since February 6, 2018 at this point, and could

not have known if he was under the influence. He so alleged because “knowing the type of women he

[Plaintiff] associates himself with, I believe Doug [Plaintiff] was under the influence of these substances.”

The Ingham County Circuit Court found no good cause for Warrenburg’s PPO.

28.   Mr. Foland timely filed an EEOC charge, alleging disability discrimination and retaliation, which

was assigned EEOC Case Number 471-2019-357.

29.   On or about December 18, 2018 the EEOC transmitted its 90 day right to sue letter. This lawsuit

timely follows.




                                                     5
 Case 1:19-cv-00171-PLM-RSK ECF No. 10 filed 05/22/19 PageID.42 Page 6 of 9



                             COUNT 1 – Disability Discrimination
      In Violation of the Americans with Disabilities Act, 42 USC § 12101 et seq, as amended

30.    Plaintiff repeats and re-alleges the factual statements and legal conclusions contained in the

previous numbered paragraphs as if fully restated herein.

31.    Defendant employed 15 or more employees, including part time employees, for each workday in

each of 20 or more calendar weeks in the current or proceeding year of the date of Plaintiff’s termination

and is, therefore, a “covered employer” as that term is defined by 42 USC § 12111(5)(A) and is a

“covered entity” as that term is used in42 USC § 12111(2).

32.    At the time of the events described in this Complaint Plaintiff was regarded as suffering from the

condition of alcoholism. Alcoholism is a disability, as that term is defined by the ADA. The Sixth

Circuit has held that a plaintiff may maintain a claim for disability discrimination when their employer

subjects them to heightened scrutiny, and eventual termination, based on their belief that they suffer from

alcoholism. Moorer v. Baptist Memorial Health Care System, 398 F.3d 469 (6th Cir. 2005).

33.    Plaintiff is a qualified individual with a disability as that term is defined by 42 USC 12102(1).

34.    Plaintiff possessed the appropriate educational background, employment experience, skills,

licenses, and other requirements of the position of Senior Marketing Outreach Specialist. Plaintiff, in

fact, satisfactorily performed and even excelled in this position for ten years prior to his termination.

35.    Plaintiff could perform the essential functions of his position as an Senior Marketing Outreach

Specialist with or without accommodations. He demonstrated this by, for the course of 10 years, working

without any accommodation whatsoever.

36.    Plaintiff was subjected to the following adverse employment actions:

         a. Hyperscrutiny and at work harassment by reason of his supervisor’s belief that he suffered

             from alcoholism,

         b. False and baseless accusation that he had misused the company credit card to purchase

             alcohol, stemming from his supervisor’s belief,

         c. Termination from his employment.


                                                      6
 Case 1:19-cv-00171-PLM-RSK ECF No. 10 filed 05/22/19 PageID.43 Page 7 of 9



37.    Plaintiff was discriminated against in a way prohibited by the ADA when Defendant

         a. Harassed him because of his perceived disability through heightened scrutiny of his

             performance,

         b. Terminated his employment because of his perceived alcoholism.

38.    Plaintiff has suffered the following damages as a result of the Defendants’ violation of his rights:

             a. Loss of pay and benefits,

             b. Time value of money for the wrongful lost use of the funds lost as a result of Defendant’s

                 wrongful conduct, which may be compensated at an appropriate statutory rate of interest.

             c. Professional humiliation and loss of standing in the business community by reason of his

                 termination of employment,

             d. Humiliation, stress, anger, and outrage resulting from the willful and wanton violation of

                 his rights described herein, which are compensable with an award of exemplary damages.

             e. Attorney’s fees and courts costs in bringing and maintaining the instant action.



                                  COUNT 2 –RETALIATION
      In Violation of the Americans with Disabilities Act 42 USC § 12101 et seq, as amended

39.    Plaintiff repeats and re-alleges the factual statements and legal conclusions contained in the

previous numbered paragraphs as if fully restated herein.

40.    The ADA prohibits discrimination “against any individual because such individual has opposed any

act or practice made unlawful by [the ADA] or because such individual made a charge, testified, assisted,

or participated in any manner in an investigation, proceeding, or hearing under [the ADA].” Further, the

ADA makes it unlawful to “coerce, intimidate, threaten or interfere with any individual in the exercise or

enjoyment of, or on account of his or her having exercised or enjoyed, or on account of his or her having

aided or encouraged any other individual in the exercise or enjoyment of, any right granted or protected

by [the ADA].” 42 USC § 12203(b).

41.    Plaintiff engaged in activity protected by the ADA when he:


                                                      7
 Case 1:19-cv-00171-PLM-RSK ECF No. 10 filed 05/22/19 PageID.44 Page 8 of 9



         a. Complained to Defendant’s Human Resources Department on or about February 1, 2018 that

             his manager and direct supervisor, Tony Walker, was harassing him because of his perceived

             alcoholism,

         b. Complained to Defendant’s Humanr Resources Department on or about February 1, 2018 that

             Tony Walker had falsely, baselessly, and inaccurately accused him of improperly purchasing

             alcohol on the company credit,

         c. Complained to Amanda Powloski, Brad Warrenburg, and Julie Anderson on or about

             February 5, 2018 that he had been falsely accused of abusing the company credit card to

             purchase alcohol, and suffered harassment and hyper scrutiny, because of his manager’s

             incorrect belief that he was an alcoholic and requesting that it cease.

42.    The Defendant retaliated against Plaintiff for the protected conduct above by terminating his

employment on or about February 9, 2018.



                                        PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests the following relief from this Honorable Court:

      1. An AWARD of pay and benefits lost by Plaintiff resulting from his wrongful termination

         in an amount not less than $150,000.

      2. Such other COMPENSATORY damages as may be appropriate to compensate Plaintiff

         for Defendant’s unlawful conduct, to the statutory maximum of $300,000,

      3. EXEMPLARY damages, in whatever amount the Court should deem appropriate,

         pursuant to Michigan law,

      4. PUNITIVE damages, in whatever amount the Court should deem appropriate, pursuant to

         42 USC § 1981a(b)(3),




                                                      8
 Case 1:19-cv-00171-PLM-RSK ECF No. 10 filed 05/22/19 PageID.45 Page 9 of 9



   5. An AWARD of Attorney’s fees, in an amount determined reasonable by the Court, so

      wrongfully incurred in bringing this action, pursuant to the various statutes identified

      herein,

   6. Pre and post judgment interest at the appropriate statutory rate, and

   7. Such other relief as this Court may deem just and appropriate in law or in equity.



                              PLAINTIFF DEMANDS A JURY


                                                    Respectfully Submitted,

Dated: 5/22/2019                                    __/s/ Collin H. Nyeholt_____
                                                    Collin H. Nyeholt,
                                                    Attorney for the Plaintiff




                                                9
